Filed 5/12/14 Jasmine B. v. Superior Court CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



JASMINE B.,                                                      D065414

         Petitioner,                                             (San Diego County
                                                                 Super. Ct. No. SJ10558D)
         v.

THE SUPERIOR COURT OF SAN
DIEGO COUNTY,

         Respondent;


SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY et al.,

         Real Parties in Interest.


         PROCEEDINGS for extraordinary relief after reference to a Welfare and

Institutions Code section 366.26 hearing. Edlene C. McKenzie, Commissioner. Petition

denied; request for stay denied.



         Dependency Legal Group of San Diego and John P. McCurley for Petitioner.
       Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Erica R. Cortez, Deputy County Counsel, for Real Party in Interest San

Diego County Health and Human Services Agency.

       Jasmine B. seeks writ review of the juvenile court's February 10, 2014, order

setting a Welfare and Institutions section 366.26 hearing (all statutory references are to

the Welfare and Institutions Code). Jasmine contends the court erred by denying

reunification services (§ 361.5, subd. (b)(10) & (11)). We deny Jasmine's petition.

                                     BACKGROUND

       Jasmine has a long history of violence, drug abuse and mental instability. Her

three older children, Anthony B., A.B. and Christopher B., were removed from her care

when they were infants, and her parental rights were terminated as to all three children.

When Anthony was born in April 1999, he and Jasmine tested positive for heroin, and

there were concerns about Jasmine's mental health. Jasmine did not comply with her

reunification plan, which included drug testing and treatment, and services were

terminated at the six-month review hearing. The case closed in June 2001 when

Anthony's adoption was finalized. While pregnant with A.B., Jasmine tested positive for

methamphetamine. After A.B. was born in December 2002, Jasmine behaved bizarrely

and there were concerns about her mental health. Jasmine's reunification plan included a

substance abuse program and therapy. She attended those services just a few weeks and

failed to reunify with A.B. The case closed in November 2004 when A.B.'s adoption was

finalized. While pregnant with Christopher, Jasmine tested positive for

methamphetamine and other drugs and received no prenatal care. She was incarcerated

                                             2
when he was born in April 2004. Jasmine was denied reunification services due to her

child welfare history and a psychological evaluation stating her mental illness rendered

her incapable of parenting. The case closed in November 2005 when Christopher's

adoption was finalized.

       For five months in 2009, Jasmine was enrolled in the residential substance abuse

treatment program at North County Serenity House. She completed the program and

achieved all treatment plan goals. In May 2010, Jasmine entered the Kiva drug treatment

program. She completed the program in October. In the fall of 2013, the police took

Jasmine to the hospital because she was deemed a danger to herself and, in a separate

incident, Jasmine was arrested for assaulting a nurse while on drugs.

       In December 2013, the San Diego County Health and Human Services Agency

(the Agency) filed a dependency petition for newborn L.S. based on Jasmine's untreated

bipolar and schizoaffective disorders and her methamphetamine use, which had

prevented her from caring for Anthony, A.B. and Christopher. L.S. was detained with a

nonrelative extended family member.

       Jasmine said she had been in several rehabilitation programs, and had completed

treatment approximately 13 times, but had been unable to stay sober for more than eight

or nine months. She had been hospitalized many times for mental health issues and had

been in counseling, but had not taken prescribed psychotropic medication because she did

not like the side effects and had not been under the care of a psychiatrist or therapist. The

nonrelative extended family member said she had tried to take Jasmine to the hospital

during her pregnancy, but Jasmine had jumped out of the car on the freeway.

                                             3
       In February 2014, the court made true findings on the petition, denied Jasmine

services and set a section 366.26 hearing.

       Jasmine petitioned for review of the court's orders. (§ 366.26, subd. (l); Cal. Rules

of Court, rule 8.452.) This court issued an order to show cause, the Agency responded

and the parties waived oral argument.

                                        DISCUSSION

       "Reunification services need not be provided to a parent . . . when the court finds,

by clear and convincing evidence," that the court terminated reunification services for a

sibling or half sibling because the parent failed to reunify after the sibling's or half

sibling's removal (§ 361.5, subd. (b)(10)), or the parent's rights over a sibling or half

sibling were terminated (id., subd. (b)(11)), and that, in either situation, the parent "has

not subsequently made a reasonable effort to treat the problems that led to removal of the

sibling or half sibling . . . ." (Id., subd. (b)(10) & (11).) "The 'reasonable effort to treat'

standard 'is not synonymous with "cure." ' [Citation.] The statute provides a 'parent who

has worked toward correcting his or her problems an opportunity to have that fact taken

into consideration in subsequent proceedings.' [Citation.] To be reasonable, the parent's

efforts must be more than 'lackadaisical or half-hearted.' [Citation.]" (K.C. v. Superior

Court (2010) 182 Cal.App.4th 1388, 1393.) We review the court's findings for

substantial evidence. (See A.A. v. Superior Court (2012) 209 Cal.App.4th 237, 242.)

       Jasmine first contends the court did not apply the clear and convincing evidence

standard of proof. The record belies this contention. Where, as here, there is no question

as to the applicable standard of proof, the trial court need not articulate that standard and

                                                4
it is presumed the court applied the correct standard. (In re Fred J. (1979) 89 Cal.App.3d

168, 175.) Contrary to Jasmine's assertion, there is no evidence the court here applied an

incorrect standard. The court mentioned the clear and convincing evidence several times,

even applying it to the jurisdictional findings, where the standard of proof is merely a

preponderance of the evidence (§ 355, subd. (a)). Moreover, the court told Jasmine, "I

just don't find that there's any evidence that you've really taken reasonable steps to

address [the issues of substance abuse and mental health] in the more recent history . . . ."

Jasmine argues this statement suggests the court relied only on the absence of evidence

that she had failed to make reasonable efforts. The court's statement is more reasonably

viewed as an affirmative finding that there was no evidence Jasmine had taken any

reasonable steps to address her problems recently.

       Jasmine next contends there was insufficient evidence she failed to make a

reasonable effort to treat the problems that led to removal of her older children after the

court terminated reunification services (§ 361.5, subd. (b)(10)), or terminated parental

rights (id., subd. (b)(11)), in those children's cases. This contention lacks merit.

       After Jasmine's services and parental rights were terminated in Anthony's case, she

participated in services in A.B.'s case just a few weeks, failed to reunify and suffered

termination of her parental rights to A.B. and Christopher. Several years later, Jasmine

completed two substance abuse treatment programs but, a few years after that, she was

using drugs again and exhibited mental instability. Jasmine claimed to have participated

in drug and mental health treatment many times, but acknowledged she had been unable

to stay sober, she had not been under the care of a psychiatrist or therapist and she had

                                              5
not taken psychotropic medication because she did not like the side effects. Shortly

before the advent of this case, Jasmine was hospitalized involuntarily after she was found

running in the street and was rambling, agitated and combative. In the context of her

extensive history of mental illness and drug abuse, her treatment efforts cannot be viewed

as anything more than "lackadaisical or half-hearted" and far short of reasonable. (Cheryl

P. v. Superior Court (2006) 139 Cal.App.4th 87, 99.) Substantial evidence supports the

court's finding that section 361.5, subdivision (b)(10) and (11) applied.

                                      DISPOSITION

       The petition is denied.



                                                                            MCINTYRE, J.

WE CONCUR:



NARES, Acting P. J.



MCDONALD, J.




                                             6